                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


STANFORD NIELSON,
                                                   ORDER
                      Plaintiff,
v.                                                 Case No. 2:14-cv-052

WELLS FARGO BANK, NATIONAL                         District Judge Dee Benson
ASSOCIATION, ET AL.,
                 Defendants.


       Before the Court is the Report and Recommendation issued by the magistrate judge on

January 15, 2019, (Dkt. No. 97,) recommending that Defendants’ motion for summary judgment

(Dkt. No. 74) be granted and Plaintiff’s Motion to Strike (Dkt. No. 83) and Motion to Compel

(Dkt. No. 93) be rendered moot.

       The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72.

As of the date of this Order, no objection has been filed to the Report and Recommendation.

       De novo review of all materials, including the record that was before the magistrate judge

and the reasoning set forth in the Report and Recommendation, has been completed. The

analysis and conclusion of the magistrate judge are correct and the Report and Recommendation

will be adopted.
       IT IS HEREBY ORDERED that the Report and Recommendation (Dkt. No. 97) is

ADOPTED and Defendants’ motion for summary judgment (Dkt. No. 74) is GRANTED.

Plaintiff’s Motion to Strike (Dkt No. 83) and Motion to Compel (Dkt. No. 93) are MOOT.

       Signed February 14, 2019

                                          BY THE COURT


                                          ________________________________________
                                              District Judge Dee Benson




                                                                                         2
